F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                             JUN 5 1997
                              FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    NADJI EDDINE HENNIENE,

                Petitioner,

    v.                                                   No. 96-9527
                                                      (No. A72 662 295)
    IMMIGRATION &                                    (Petition for Review)
    NATURALIZATION SERVICE,

                Respondent.




                              ORDER AND JUDGMENT *



Before PORFILIO and LOGAN, Circuit Judges, and BURRAGE, District Judge. **


         After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1.9. The case is therefore

ordered submitted without oral argument.


*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
**
      Honorable Michael Burrage, Chief Judge, United States District Court for
the Eastern District of Oklahoma, sitting by designation.
      Petitioner seeks review of a final order of the INS denying his request for

asylum or withholding of deportation. 1 The Board of Immigration Appeals (BIA)

found he had not established the requisite “well-founded fear of persecution on

account of race, religion, nationality, membership in a particular social group, or

political opinion,” 8 U.S.C. § 1101(a)(42)(A) (defining “refugee” status), and

denied relief accordingly, see Castaneda v. INS, 23 F.3d 1576, 1578 (10th Cir.

1994) (failure to satisfy definition of refugee precludes asylum and, a fortiori,

withholding of deportation). Mindful of the Supreme Court’s admonition that

“[t]o reverse the BIA finding we must find that the evidence not only supports [a

contrary] conclusion, but compels it,” INS v. Elias-Zacarias, 502 U.S. 478, 481

n.1 (1992), we affirm.




1
       The Illegal Immigration Reform and Immigrant Responsibility Act of 1996
(IIRIRA), Pub. L. No. 104-208, 110 Stat. 3009, alters the availability, scope, and
nature of judicial review in INS cases. However, because petitioner’s deportation
proceedings commenced before April 1, 1997, and the final decision of the INS
issued before October 31, 1996, neither IIRIRA’s permanent “new rules,” nor its
interim “transitional rules,” apply to this case. See id. §§ 306(c)(1), 309(a), (c)(1)
& (4), as amended Pub. L. No. 104-302, § 2, 110 Stat. 3657, set out in notes to 8
U.S.C. §§ 1101, 1252. In contrast, provisions of the Antiterrorism and Effective
Death Penalty Act of 1996 (AEDPA), Pub. L. No. 104-132, 110 Stat. 1214, may
apply to INS cases commenced, like this one, before AEDPA’s enactment on
April 24, 1996, see Fernandez v. INS, Nos. 95-9550, 96-9504, 1997 WL 240965
(10th Cir. May 12, 1997), though none of these appear pertinent to this petition
for review, which does not involve deportation for criminal activity addressed by
AEDPA.

                                         -2-
      Petitioner is a native Algerian. In 1992, he was recruited under an implied

threat of violence by members of the Front Islamique du Salut (FIS) to contribute

money and distribute leaflets at his shop for the anti-government group. Several

months later, government security officers came into the shop to ask about the

FIS. Petitioner, who was away on business at the time, learned from his family

about these inquiries. He ceased his activities for the FIS, closed his shop, and

moved to another city. Ultimately, he left the country and entered the United

States without inspection in late 1993. He claims the dual threat of persecution

by the Algerian government and the FIS precludes his safe return. We have

reviewed the record and conclude the BIA properly denied relief.

      With respect to governmental persecution, petitioner “failed to provide

direct and specific evidence of facts that would support a reasonable fear that he

faces persecution on account of” his brief, minor, and coerced relationship with

the FIS in 1992. Hadjimehdigholi v. INS, 49 F.3d 642, 648 (10th Cir. 1995). His

apprehension that the government might detain him for questioning, and then,

upon hearing that he is unable to identify any FIS members, might torture him, is

too speculative to compel rejection of the BIA’s determination. The record does

contain some general accounts of governmental hostility toward the FIS, but there

is no particularized evidence of ill treatment with respect to similarly situated

individuals. See id. at 648-49. Indeed, a United Nations report on Algerian


                                          -3-
asylum-seekers specifically states that while active members of the now-outlawed

FIS are “at risk of being exposed to serious difficulties including imprisonment,”

“[p]assive members or sympathizers of the FIS are not likely to be targeted.”

A.R. at 103.

      As for persecution by the FIS, the BIA held petitioner had shown at most a

“local” threat restricted to his prior residence--a finding insufficient to warrant

relief under BIA precedent relating to nongovernmental persecution, which

evidently requires proof of a countrywide threat directed at the petitioner (as

opposed to proof of a direct threat from a group with a countrywide presence).

See generally Sotelo-Aquije v. Slattery, 17 F.3d 33, 37-38 (2d Cir. 1994)

(discussing and rejecting similar BIA decision). We need not decide the propriety

of this restrictive rule, for even if we held that the pervasiveness of the FIS could

not be ignored by focusing exclusively on the situs of a particular FIS threat,

petitioner could not prevail.

      The Supreme Court has held that “persecution on account of . . . political

opinion” under § 1101(a)(42) is not implicated by mere resistance to recruitment

by an anti-government group, at least when such resistance is not itself the

expression of a (contrary) political opinion but, rather, simply an effort to avoid

government retaliation. See Elias-Zacarias, 502 U.S. at 481-84; cf.

Sotelo-Aquije, 17 F.3d at 36-37 (finding political persecution because guerrilla


                                          -4-
organization threatened petitioner on account of his active, ideological

opposition). That is precisely the situation here. See A.R. 50-52. Thus, as in

Elias-Zacarias, the denial of asylum must be affirmed because, whatever the

merits of the BIA’s determination regarding the requisite magnitude of the alleged

threat, petitioner cannot satisfy the statutory condition regarding its political

motivation. 2

      The petition for review is DENIED.

                                                      Entered for the Court


                                                      James K. Logan
                                                      Circuit Judge


2
       Petitioner argues affirmance of the BIA for any reason not included in its
decision is impermissible under the general principle barring an agency from
defending its actions in court on the basis of post hoc rationales. See SEC v.
Chenery Corp., 318 U.S. 80, 87-88 (1943). This rule does not require futile,
formalistic remands when despite (arguable) error in the agency’s analysis, the
result is clear under controlling law. See NLRB v. Wyman-Gordon Co., 394 U.S.
759, 766 n.6 (1969); NLRB v. American Geri-Care, Inc., 697 F.2d 56, 64 (2d Cir.
1982) (discussing historical “softening” of Chenery rule; “[i]t does not mean that
a reversal and remand are required each and every time an administrative agency
assigns a wrong reason for its action . . . [but] only where there is a significant
chance that but for the error, the agency might have reached a different result”);
see, e.g., Osmani v. INS, 14 F.3d 13, 15 (7th Cir. 1994) (declining to remand
asylum application to BIA “where it is clear what the agency’s decision has to
be”). Indeed, in Elias-Zacarias itself, the Supreme Court affirmed the denial of
asylum for lack of the requisite political motive although the BIA had relied on
the lack of threat per se. Compare Elias-Zacarias, 502 U.S. at 482-84, with
Elias-Zacarias v. INS, 921 F.2d 844, 847-48, 851, 855 & n.14 (9th Cir. 1990)
(discussing rationale of BIA decision), rev’d, Elias-Zacarias v. INS, 502 U.S. 478
(1992).

                                          -5-